Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00342-CV

                                IN RE Elizabeth Ann MCGARRAUGH

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 3, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 10, 2022, relator filed a petition for writ of mandamus. Relator also filed a motion

for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on June 14, 2022. Mandamus is an extraordinary remedy,

available only when the relator can show (1) the trial court clearly abused its discretion or violated

a duty imposed by law; and (2) there is no adequate remedy by way of appeal. See Walker v.

Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). After considering the petition,

the record, and real party in interest’s response, this court concludes relator did not show she is

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a). The stay imposed on June 14, 2022 is lifted.

                                                        PER CURIAM
1
 This proceeding arises out of Cause No. 2020CI01792, styled In the Interest of A.K.M. and G.M.M., pending in the
285th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres presiding.